Exhibit 10.2
 
FACILITY AGREEMENT
 
FACILITY AGREEMENT (this “Agreement”), dated as of June 8, 2015, between
Borrower (hereinafter defined), POZEN Inc., a Delaware corporation (“Pozen”),
Tribute Pharmaceuticals Canada Inc., an Ontario corporation (“Tribute”, and
together with Borrower, Parent (hereinafter defined), to the extent that Irish
Finco (hereinafter defined) is substituted for Parent as the Borrower and Pozen,
each a “Credit Party” and collectively, the “Credit Parties”), and the lenders
set forth on the signature page of this Agreement (together with their
successors and assigns, the “Lenders” and, together with the Borrower, the
“Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower wishes to borrow from the Lenders up to Two Hundred
Seventy Five Million Dollars ($275,000,000) for the purpose described in
Section 2.1;
 
WHEREAS, pursuant to the Arrangement Agreement (defined below) Pozen and Tribute
shall become wholly owned subsidiaries of Parent:
 
WHEREAS, Pozen, Tribute and each other Subsidiary of Parent shall guaranty the
Obligations (defined below); and
 
WHEREAS, the Lenders desire to make loans to the Borrower for the purposes set
forth in Section 2.1.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1 General Definitions.  Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:
 
“Acquisition Loans” shall have the meaning provided therefor in Section 2.3.
 
“Acquisition Notes” means the Secured Notes issued to the Lenders evidencing the
Acquisition Loans in the form attached hereto as Exhibit A-2.
 
“Adjusted EBITDA” means, with respect to Parent for any Test Period, Parent’s
EBITDA plus (i) to the extent deducted in determining Consolidated Net Income
for such Test Period, (A) fees and expenses directly incurred or paid in
connection with (x) the transactions contemplated by this Agreement, (y) any
Permitted Acquisition and (z) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of equity interests or refinancing
transactions and modifications of instruments of Indebtedness, (B) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (C) restructuring charges or reserves, including
write-downs and write-offs, including any one-time costs incurred in connection
with Permitted Acquisitions and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses as reasonably approved by the
Required Lenders, (D) the amount of cost savings and synergies projected by
Parent in good faith to be realized as a result of a Permitted Acquisition, in
each case within the four consecutive fiscal quarters following the consummation
of a Permitted Acquisition (or following the consummation of the squeeze-out
merger in the case of a Permitted Acquisition structured as a two-step
transaction), as the case may be, calculated as though such cost savings and
synergies had been realized on the first day of the Test Period and net of the
amount of actual benefits received during such period from the Permitted
Acquisition; provided that (1) no cost savings or synergies shall be added
pursuant to this clause (D) to the extent duplicative of any expenses or charges
otherwise added to Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (2) subject to the last paragraph of Section 5.1, a
duly completed certificate signed by an authorized officer of Parent shall be
delivered to the Lenders, specifying such cost savings and synergies in
reasonable detail and certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of
Parent, and (3) the cost savings or synergies pursuant to this clause (D) shall
not exceed the amount of such expected costs savings or synergies publicly
disclosed by Parent or the public successor (if applicable) in any filings with
the SEC with respect to such Permitted Acquisition, minus (ii) to the extent
included in Consolidated Net Income for such Person for such Test Period, any
non-recurring income or gains directly as a result of discontinued operations.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” shall have the meaning provided therefor in the Notes.
 
“Agreement Date” means the date of this Agreement.
 
“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower and its
Subsidiaries.
 
“Arrangement Agreement” means that certain Agreement and Plan of Merger and
Arrangement dated as of June 8, 2015 among Parent, Pozen, Tribute, Trafwell
Limited, ARLZ US Acquisition Corp. and ARLZ CA Acquisition Corp.
 
“Authorizations” has the meaning set forth in Section 3.1(r).
 
“Borrower” means Parent, or if the conditions in Section 6.16 have occurred,
Irish Finco.
 
“Business Day” means a day on which banks are required to be open for business
in The City of New York.
 
“Canadian Security Documents” means the Security Agreement to be entered into
between Tribute, all other Canadian Subsidiaries and the Lenders, substantially
in the form of Exhibit B attached hereto, with such changes reasonably
acceptable to Lenders, and all instruments, documents and agreements executed
and delivered in connection therewith required to perfect Liens on the assets of
Tribute.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Collateral” shall have the meaning provided therefor in the Security Documents.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Shares” shall mean the ordinary shares, nominal value $0.001, of Parent.
 
“Common Share Equivalents” means any securities of Parent which would entitle
the holder thereof to acquire at any time Common Shares, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Shares or other
securities that entitle the holder to receive, directly or indirectly, Common
Shares.
 
“Consolidated Net Income” means, with respect to Parent for any Test Period, net
income (or loss) for Parent and its Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of
Parent (or is accounted for by Parent by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to Parent or one of its Subsidiaries during such Test Period, (ii) the
net income (or loss) of any other Person acquired by, or merged with, such
Person or any of its Subsidiaries for any period prior to the date of such
acquisition or merger, and (iii) the net income of any Subsidiary of Parent to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such net income is not at the time permitted by operation
of the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Applicable Laws.
 
“Conversion Failure” shall have the meaning provided therefor in the Conversion
Notes.
 
“Conversion Notes” means the Senior Secured Convertible Notes issued to the
Lenders evidencing the Initial Loans in the form attached hereto as Exhibit A-1.
 
“Conversion Shares” shall have the meaning provided therefor in the Conversion
Notes.
 
“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.
 
“Disbursement Condition” means Parent shall have authorized and reserved for
issuance a number of Common Shares sufficient to cover all shares issuable on
conversion of the Conversion Notes (computed without regard to any limitations
on the number of shares that may be issued on exercise).
 
“Dollars” and the “$” sign mean the lawful currency of the United States of
America.
 
“EBITDA” means, with respect to Parent for any Test Period, Consolidated Net
Income for such Person for such Test Period plus (i) to the extent deducted in
determining Consolidated Net Income for such Person for such Test Period, (A)
interest expense, (B) provision for taxes paid or accrued, (C) depreciation and
amortization, (D) non-cash expenses related to stock based compensation, (E)
extraordinary non-cash expenses or losses incurred other than in the ordinary
course of business, (F) any unrealized losses in respect of any interest rate
hedge agreements, and (G) adjustments relating to purchase price allocation
accounting, minus (ii) to the extent included in Consolidated Net Income for
such Person for such Test Period, (A) interest income (to the extent not netted
against interest expense in the calculation of interest expense), (B) income tax
credits and refunds (to the extent not netted from tax expenses), (C)
extraordinary non-cash income or gains realized other than in the ordinary
course of business, and (D) any unrealized income or gains in respect of any
interest rate hedge agreements (to the extent not included in clause (i)(F))
above or netted against interest expense in the calculation of interest
expense).
 
 
3

--------------------------------------------------------------------------------

 
 
“Employment Agreement” means each of the Employment Agreements dated as of May
31, 2015 between Pozen and each of Adrian Adams and Andrew Koven.
 
“Equity Agreement” means the Share Subscription Agreement dated as of June 8,
2015 among Lenders, Parent, Trafwell Limited and the other Persons party
thereto.
 
“Equity Investment” means the investment by Lenders or their Affiliates and
other Persons in the Common Shares pursuant to the Equity Agreement.
 
“Event of Default” has the meaning given to it in Section 5.4.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
 
“Excluded Taxes” means with respect to any Lender, (a) income Taxes imposed on
(or measured by) such Lender’s net income, franchise Taxes and branch profit
Taxes, in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or incorporated or in which the applicable lending office of
such Lender is located, (b) Other Connection Taxes, (c) Other Taxes that arise
with respect to the onward transfer of the Conversion Shares by a Lender or (d)
any U.S. federal withholding Taxes imposed under FATCA due to such Lender’s
non-compliance with Section 2.6(e).
 
“Excluded Transaction” means any of the following transactions:
 
The entering into any collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to Parent or any Subsidiary’s Intellectual Property or other assets
(provided, that Parent has a reasonable basis for believing that the downstream
economics potentially to be received by Parent and its Subsidiaries in
connection with such collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to the IP, when combined with the potential downstream economics of
rights in the IP retained by Parent and its Subsidiaries are adequate to enable
Borrower to timely satisfy all obligations of the Borrower and its Subsidiaries
under this Agreement), including, without limitation, but subject to the
conditions set forth above, (1) any grant to any entity engaged in, or owned by
an entity engaged in, the pharmaceutical or biotechnology industry of a license
or option to obtain a license to any of Parent’s or any Subsidiary’s
Intellectual Property or other assets, provided that Parent or a Subsidiary (and
not any third party or any of Parent’s equity holders) directly receives from
such entity all consideration paid or payable by such entity in consideration of
such grant, which consideration may, but need not, include (without limitation)
upfront, milestone, royalty and profit-sharing payments, (2) any grant of a
license or option to obtain a license to any entity that intends to research,
develop, commercialize or manufacture products or services covered by such
Intellectual Property or other assets whether directly or through Parent, any
Subsidiary or another entity, and (3) any arrangement or transfers of assets for
the manufacture, research, promotion and development of Parent’s or any
Subsidiary’s products and clinical trial management, and data analysis and
similar activities in support of Parent’s or any Subsidiary’s development
programs.
 
 
4

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements with respect thereto, any current or future regulations or official
interpretations thereof, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other Obligations owing by the Borrower to
the Lenders pursuant to the Loan Documents.
 
“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).
 
“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.
 
“Guaranty” means the guaranty of the Obligations to be executed by each
Guarantor in favor of Lenders substantially in the form of Exhibit C attached
hereto, with such changes reasonably acceptable to Lenders.
 
“Guarantor” means Parent, if it is not the Borrower, each Subsidiary of Parent
and each other Person that executes a Guaranty.
 
“Indebtedness” means the following:
 
(i) all indebtedness for borrowed money;
 
(ii) the deferred purchase price of assets or services (other than payables)
which in accordance with GAAP would be shown to be a liability (or on the
liability side of a balance sheet);
 
(iii) all guarantees of Indebtedness;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) all letters of credit issued or acceptance facilities established for the
account of Parent and any of its Subsidiaries, including without duplication,
all drafts drawn thereunder;
 
(v) all capitalized lease obligations;
 
(vi) all indebtedness of another Person secured by any Lien on any property of
Parent or its Subsidiaries, whether or not such indebtedness has been assumed or
is recourse (with the amount thereof, in the case of any such indebtedness that
has not been assumed by Parent or its Subsidiaries, being measured as the lower
of (x) fair market value of such property and (y) the amount of the indebtedness
secured); and
 
(vii) indebtedness created or arising under any conditional sale or title
retention agreement.
 
“Indemnified Person” has the meaning given to it in Section 6.11.
 
“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.
 
“Indemnity” has the meaning given to it in Section 6.11.
 
“Initial Funding Date” shall have the meaning set forth in Section 2.2.
 
“Initial Loans” means the Loans made available by the Lenders to the Borrower
pursuant to Section 2.2 in the aggregate principal amount of Seventy Five
Million Dollars ($75,000,000) or, as the context may require, the principal
amount thereof from time to time outstanding.
 
“Interest Rate” means 2.5% per annum with respect to the Initial Loans and 12.5%
per annum with respect to the Acquisition Loans.
 
“IP” and “Intellectual Property” have the meaning given to it in Section 3.1(n).
 
“IRS” means the United States Internal Revenue Service.
 
“Irish Finco” means Stamridge Limited a limited liability company incorporated
under the laws of the Republic of Ireland with company registration number
561897 being a wholly owned indirect Subsidiary of the Parent.
 
“Irish Security Document” means that certain Irish law debenture dated the date
of the Initial Funding Date among the Borrower, the other companies from time to
time party thereto and Lenders, substantially in the form of Exhibit D attached
hereto, with such changes reasonably acceptable to Lenders.
 
“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.
 
 
6

--------------------------------------------------------------------------------

 
 
“Loans” means the Initial Loans and the Acquisition Loans.
 
“Loan Documents” means this Agreement, the Notes, the Guaranties, the Pledge
Agreement, the Security Documents, the Registration Rights Agreement, and any
other document or instrument delivered in connection with any of the foregoing
and dated the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein.
 
“Loss” has the meaning given to it in Section 6.11.
 
“Major Transaction” has the meaning set forth in the Conversion Notes.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise), or assets of Parent or any of
its Subsidiaries, (b) the validity or enforceability of any provision of any
Loan Document, (c) the ability of Parent or any of its Subsidiaries to timely
perform the Obligations or (d) the rights and remedies of the Lenders under any
Loan Document; provided, however, any adverse effect that results directly or
indirectly from general economic, business, financial or market conditions shall
not be deemed to be a Material Adverse Effect.
 
“Material Contract” means any contract of any Credit Party that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“Notes” means the Conversion Notes and the Acquisition Notes.
 
“Obligations” means all obligations and liabilities (monetary or otherwise) of
Parent, Borrower and their Subsidiaries arising under or in connection with this
Agreement and the other Loan Documents.
 
“Organizational Documents” means the Certificate of Incorporation, Bylaws,
memorandum and articles of association or similar documents, each as amended to
date, of Parent or any of its Subsidiaries, as the context may require.
 
“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising from such Lender
having executed, delivered or performed its obligations under the Loan
Documents).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document or the delivery to a Lender of the Conversion Shares, except any such
Taxes imposed with respect to an assignment (other than an assignment made in
connection with the exercise of remedies following an Event of Default).
 
 
7

--------------------------------------------------------------------------------

 
 
“Parent” means Aguono Limited a private limited company incorporated under the
laws of the Republic of Ireland with company registration number 561617.
 
“Permitted Acquisition” means any transaction or series of related transaction
by which Parent or any of its Subsidiaries acquires all or substantially all of
the assets of a Person or going business, division, or line of business or
product or acquires equity interests of any Person having at least a majority of
combined voting power of the then outstanding equity interests of such Person;
provided,
 
(i)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Authorizations;
 
(iii)           Borrower shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Parent, each of the actions set forth in
Section 5.1(ix);
 
(iv)           Subject to the last paragraph of Section 5.1, Borrower shall have
delivered to Lenders at least ten (10) Business Days prior to such proposed
acquisition, an executed term sheet and/or commitment letter (setting forth in
reasonable detail the terms and conditions of such acquisition) and, at the
request of any Lender, such other information and documents that any Lender may
request, including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated, to the extent available (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, instruments or other documents
and all other material ancillary agreements, instruments or other documents to
be executed or delivered in connection therewith;
 
(v)           any Person or assets or division acquired in accordance
herewith shall be in same business or lines of business in which Parent and/or
its Subsidiaries are engaged as of the Initial Funding Date or a business or
line of business complimentary thereto;
 
(vi)           the acquisition shall have been approved by the board of
directors or other governing body of the Person acquired or the Person from whom
such assets or division is acquired; and
 
(vii)           the Adjusted EBITDA of Parent for the Test Period determined as
of the date of the definitive documentation for such transaction or transactions
on a pro forma basis as if such Permitted Acquisition had occurred at the
beginning of such Test Period is greater than Adjusted EBITDA of Parent for such
Test Period without giving such pro forma effect.
 
 
8

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means:
 
(i) The Obligations;
 
(ii) Indebtedness in respect of netting services, overdraft protections and
other similar and customary services in connection with deposit accounts;
 
(iii) Performance bonds, surety bonds and similar instruments incurred in the
ordinary course of business;
 
(iv) Guarantees with respect to any Permitted Indebtedness;
 
(v) Indebtedness in respect of purchase money financing, capital lease
obligations and equipment financing facilities covering existing and
newly-acquired equipment, including for the acquisition, installation,
qualification and validation of such equipment up to the aggregate amount,
together with Indebtedness permitted by clause (vi) below, not in excess of
$5,000,000 outstanding at any time;
 
(vi) Indebtedness acquired pursuant to or incurred in connection with a
Permitted Acquisition up to the aggregate amount, together with Indebtedness
permitted by clause (v) above, not in excess of $5,000,000 outstanding at any
time; provided that such Indebtedness has a rate of interest no greater than the
market rate of interest for comparable Indebtedness and a maturity which is not
less than 180 days after the latest maturity date of the Loans;
 
(vii) Unsecured Indebtedness up to an aggregate principal amount of $300,000,000
subordinated to the Obligations by written agreement in form and substance
acceptable to Lenders, which has an interest rate no greater than the market
rate of interest for comparable Indebtedness and a maturity which is not less
than 180 days after the latest maturity date of the Loans; and
 
(viii) Unsecured convertible Indebtedness up to an aggregate principal amount of
$300,000,000 subordinated to the Obligations by written agreement in form and
substance acceptable to Lenders, which has a rate of interest no greater than
the market rate of interest for comparable Indebtedness and a maturity which is
not less than 180 days after the latest maturity date of the Loans.
 
“Permitted Liens” means:
 
(i) Liens in favor of the Lenders;
 
(ii) Statutory Liens created by operation of applicable law;
 
(iii) Liens arising in the ordinary course of business and securing obligations
not in excess of the aggregate sum of $1,000,000 that are not more than 60 days
past due or are being contested in good faith by appropriate proceedings
diligently pursued;
 
 
9

--------------------------------------------------------------------------------

 
 
(iv) Liens for taxes, assessments or governmental charges or levies not past due
and payable or that are being contested in good faith by appropriate
proceedings;
 
(v) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
 
(vi) Liens in favor of financial institutions arising in connection with any
Credit Party’s or any of its Subsidiaries’ accounts maintained in the ordinary
course held at such institutions to secure standard fees for services charged
by, but not financing made available by, such institutions;
 
(vii) Pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(viii) Easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially interfere with the conduct of the
business of the applicable Person;
 
(ix) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or equivalent in foreign jurisdictions) on items in the course
of collection; and
 
(x) Liens securing Indebtedness pursuant to clause (v) of the definition of
Permitted Indebtedness.
 
“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.
 
“Pledge Agreement” means the Pledge Agreement to be entered into as of the
Initial Funding Date by the entity which holds the equity interests in Pozen and
Tribute in favor of Lenders, substantially in the form of Exhibit E attached
hereto, with such changes reasonably acceptable to Lenders.
 
“Principal Trading Markets” means the Trading Markets on which the Common Shares
are listed on and quoted for trading, which, as of the date of this Agreement,
shall be the NASDAQ Global Market and the Toronto Stock Exchange.
 
“Register” has the meaning set forth in Section 1.4 (b).
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Agreement Date between Lenders and Parent.
 
 
10

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Lenders of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.
 
“Restricted Lender” means the initial Lenders party to this Agreement and their
Affiliates and any assignee of any interest in a Note that notifies the Borrower
in writing that it wishes to be deemed a Restricted Lender.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning set forth in Section 5.1(v).
 
“Securities” means the Conversion Notes and the Conversion Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.
 
“Security Agreement” means that certain Security Agreement to be entered into as
of the Initial Funding Date among Pozen, all other U.S. Subsidiaries of Parent,
the other grantors from time to time party thereto and Lenders, substantially in
the form of Exhibit F attached hereto, with such changes reasonably acceptable
to Lenders.
 
“Security Documents” means the Security Agreement, the Irish Security Documents,
the Canadian Security Documents and all other instruments, documents and
agreements executed or delivered in connection therewith required to perfect
Liens on the assets of Borrower and Guarantors.
 
“Subsidiary or Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned or controlled  by such Person, or
one or more of the Subsidiaries of the Person, or a combination thereof and a
subsidiary within the meaning of Section 7 of the Companies Act 2014 of Ireland.
 
“Tax Affiliate” means (a) Parent and its Subsidiaries and (b) any Affiliate of
the Parent with which Parent files or is required to file consolidated, combined
or unitary tax returns.
 
“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings and all liabilities with respect
thereto, (including by reason of any delay in payment).
 
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then ended for which financial statements
have been filed with the SEC.
 
 
11

--------------------------------------------------------------------------------

 
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, the Toronto Stock
Exchange or the OTC Bulletin Board on which the Common Shares are listed or
quoted for trading on the date in question.
 
“Transactions” shall mean the transactions contemplated by the Arrangement
Agreement and the Equity Agreement, including, but not limited to the Equity
Investment.
 
Section 1.2 Interpretation.  In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to any of the
Loan Documents means such document as the same shall be amended, supplemented or
modified and from time to time in effect.
 
Section 1.3 Business Day Adjustment.  If the day by which any payment or other
performance is due to be made is not a Business Day, that payment or performance
shall be made by the next succeeding Business Day.
 
Section 1.4 Registration.
 
(a) The Borrower shall record on its books and records the amount of the Loans,
the interest rate applicable, all payments of principal and interest thereon and
the principal balance thereof from time to time outstanding.
 
(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, a record of ownership (the “Register”) in which the Borrower agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of each Lender in the Loan, and any assignment of any such interest,
and (ii) accounts in the Register in accordance with its usual practice in which
it shall record (1) the names and addresses of the Lenders (and any change
thereto pursuant to this Agreement), (2) the amount of the Loan and each funding
of any participation therein, (3) the amount of any principal or interest due
and payable or paid, and (4) any other payment received by the Lenders from the
Borrower and its application to the Loan.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing the Loans) are a registered obligation,
the right, title and interest of the Lenders and their assignees in and to the
Loans shall be transferable only upon notation of such transfer in the Register
and no assignment thereof shall be effective until recorded therein. This
Section 1.4 shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) The Borrower and the Lenders shall treat each Person whose name is recorded
in the Register as a Lender for all purposes of this Agreement. Information
contained in the Register with respect to any Lender shall be available for
access by the Borrower or such Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
ARTICLE 2
 
AGREEMENT FOR THE LOAN
 
Section 2.1 Use of Proceeds.  The proceeds of the Initial Loan shall be used for
working capital and general corporate purposes and the proceeds of the
Acquisition Loans shall be used solely to fund Permitted Acquisitions.
 
Section 2.2 Initial Loans.  Subject to the conditions set forth in Section 4.1
and this Section 2.2, the Lenders shall disburse Initial Loans in the amount of
$75,000,000 to the Borrower on a date (“Initial Funding Date”) not less than
three (3) Business Days following the satisfaction of the conditions set forth
in Section 4.1.  Lenders shall fulfill the Initial Loans in accordance with
their respective allocations set forth on Schedule 1 hereto.  In the event the
conditions to the Initial Loan have not been satisfied by January 31, 2016, the
Lenders shall not have any further obligations under this Agreement.
 
Section 2.3 Acquisition Loans.  Subject to the conditions set forth in Section
4.2 at any time and from time to time after the Initial Funding Date and prior
to January 31, 2017; upon not less than three (3) Business Days’ written request
(“Acquisition Loan Request”) by Borrower to Lenders, Borrower shall make
additional advances to Borrower (each an “Acquisition Loan” and collectively the
“Acquisition Loans”) up to the aggregate sum of $200,000,000 for the payment of
the purchase price of any Permitted Acquisition.  Lenders shall fulfill the
Acquisition Loans in accordance with their respective allocations set forth on
Schedule 1 hereto.
 
Section 2.4 Payment.
 
(a) Borrower shall repay the outstanding principal amount of the Initial Loans,
together with all accrued and unpaid interest thereon on the sixth anniversary
of the Initial Funding Date.  Borrower shall repay the outstanding principal
amount of each Acquisition Loan, together with all accrued and unpaid interest
thereon on the sixth anniversary of the funding of each such Acquisition
Loan.  Except as specifically provided herein, the Conversion Notes shall not be
prepayable.  The Acquisition Notes shall be prepayable at any time following the
end of the sixth month after the funding date of the applicable Acquisition Loan
and prior to the maturity of such Acquisition Loan (provided that any
Acquisition Loan incurred to refinance Indebtedness incurred before the Initial
Funding Date with respect to a Permitted Acquisition may be prepaid at any time
prior to maturity) at 101% of the outstanding principal amount of such
Acquisition Loan, plus all accrued and unpaid interest on such Acquisition Loan
prepaid.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Lenders shall have the right to convert all or any part of the principal
amount of their Conversion Notes into Common Shares in accordance with the terms
of the Conversion Notes.  Upon the Share Delivery Date (as defined in the
Conversion Notes) Borrower shall pay to Lenders all accrued and unpaid interest
on the principal amount of the Conversion Notes converted into Common Shares.
 
Section 2.5 Payments.  All payments by the Borrower under any of the Loan
Documents shall be made without setoff or counterclaim.  Payments of any amounts
due to the Lenders under this Agreement shall be made in Dollars in immediately
available funds prior to 11:00 a.m. New York City time on such date that any
such payment is due, at such bank or places as the Lenders shall from time to
time designate in writing at least five (5) Business Days prior to the date such
payment is due.  The Borrower shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments under any of the Loan
Documents, except for any costs imposed by the Lenders’ banking institutions.
 
Section 2.6 Taxes.
 
(a) Any and all payments hereunder or under any other Loan Document shall be
made, in accordance with this Section 2.6, free and clear of and without
deduction for any and all present or future Taxes except as required by
applicable law. If Borrower (or another applicable Credit Party) shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document and such Taxes are Indemnified Taxes,
(i) the sum payable hereunder or thereunder shall be increased by as much as
shall be necessary so that after making all required deductions (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 2.6(a)),  each Lender shall receive an amount equal to the sum it
would have received had no such deductions been made (any and all such
additional amounts payable shall hereafter be referred to as the “Additional
Amounts”), (ii) Borrower shall make such deductions, and (iii) Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. Within thirty (30) days after the date of any
payment of such Taxes, Borrower shall furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.
 
(b) Borrower agrees to pay and authorizes each Lender to pay in its name (but
without duplication), all Other Taxes. Within 30 days after the date of any
payment of Other Taxes, Borrower shall furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Without duplication of Section 2.6(a) or Section 2.6(b), Borrower shall
reimburse and indemnify, within ten (10) days after receipt of demand therefor,
each Lender for all Indemnified Taxes (including all Indemnified Taxes imposed
on amounts payable under this Section 2.6(c)) paid by such Lender, whether or
not such Indemnified Taxes were correctly or legally asserted. A certificate of
the applicable Lender(s) setting forth the amounts to be paid thereunder and
delivered to Borrower shall be conclusive, absent manifest error.
 
(d) If any Party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.6 (including by the payment of Additional Amounts),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (d) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(e) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax under FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA, such Lender shall deliver to the
Borrower or its designated agent at such time or times reasonably requested by
the Borrower or its designated agent such U.S. tax forms and such additional
documentation reasonably requested by the Borrower or its agent as may be
necessary for the Borrower or its agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
Section 2.7 Fee and Costs.  Notwithstanding anything to the contrary contained
in the Equity Agreement, the Credit Parties (excluding Tribute prior to the
closing of the transactions contemplated by the Arrangement Agreement), jointly
and severally agree to reimburse the Lenders for reasonable, documented expenses
for attorneys, accountants and other professional advisors, and other
out-of-pocket expenses incurred by Lenders in connection with their due
diligence, negotiation and documentation of the transactions contemplated by the
Loan Documents and all amendments and modifications thereto, whether or not
consummated; provided that Credit Parties’ obligation to reimburse Lenders for
such fees and expenses in connection with the negotiation, documentation and
closing of this Agreement and the other Loan Documents shall not exceed the
aggregate amount of $300,000.  At Lender’s election, such reimbursed amounts may
be deducted from the Initial Loans.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 2.8 Interest.  The outstanding principal amount of the Loans shall bear
interest at the Interest Rate (calculated on the basis of the actual number of
days elapsed in each month).  Interest shall be paid quarterly in arrears
commencing on October 1, 2015 and on the first Business Day of each January,
April, July and October thereafter (each, an “Interest Payment Date”).
 
Section 2.9 Interest on Late Payments.  Without limiting the remedies available
to the Lenders under the Loan Documents or otherwise, to the maximum extent
permitted by applicable law, if the Borrower fails to make a required payment of
principal or interest with respect to the Loan when due or to timely comply with
Section 5.1(v) of this Agreement (regardless of any cure period provided in
Section 5.4(b) of this Agreement), the Borrower shall pay interest, in respect
of such principal and interest at the rate per annum equal to the Interest Rate
plus ten percent (10%) for so long as such payment remains outstanding or such
covenant is not timely cured.  Such interest shall be payable on demand.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Borrower.  Each Credit Party
represents and warrants to the Lenders that, except as set forth in a Schedule
to this Agreement:
 
(a) Each Credit Party and each of its Subsidiaries are conducting their business
in compliance with their Organizational Documents, which are in full force and
effect.
 
(b) No Default or Event of Default has occurred.
 
(c) Each Credit Party and each of its Subsidiaries (i) are capable of paying
their debts as they fall due, have not admitted their inability to pay their
debts as they fall due, (ii) are not bankrupt or insolvent or deemed to be
bankrupt or insolvent under applicable and (iii) have not taken action, and no
such action has been taken by a third party, for any Credit Parties’ or any of
its Subsidiaries’ winding up, dissolution, or liquidation, examinership or
similar executory or judicial proceeding or for the appointment of a liquidator,
custodian, receiver, trustee, administrator, examinership or other similar
officer for any Credit Party or any of its Subsidiaries or any or all of their
assets or revenues.
 
(d) Except as disclosed on Schedule 3.1(d), which Liens shall be terminated on
or prior to the Initial Funding Date, no Lien exists on any Credit Parties’ or
any of its Subsidiaries’ assets, except for Permitted Liens.
 
 
16

--------------------------------------------------------------------------------

 
 
(e) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional.
 
(f) Except as disclosed on Schedule 3.1(f), which Indebtedness will be repaid on
or prior to the Initial Funding Date, no Indebtedness of any Credit Party or any
of its Subsidiaries exists other than Permitted Indebtedness.
 
(g)          Irish Finco is validly existing as a limited liability company
incorporated under the laws of the Republic of Ireland.  Parent is validly
existing as a private limited company organized under the laws of the Republic
of Ireland.  Pozen is validly existing as a corporation in good standing under
the laws of the State of Delaware.  Tribute is validly existing as a corporation
in good standing under the laws of the Province of Ontario.  Each Credit Party
and each of its Subsidiaries have full power and authority to own their
properties, conduct their business and enter into the Loan Documents and to
consummate the transactions contemplated under the Loan Documents, and are duly
qualified to do business as a foreign entity and are in good standing in each
jurisdiction where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect.
 
(h)          There is not pending or, to the knowledge of any Credit Party,
threatened, any action, suit, investigation, hearings or other proceeding before
any Governmental Authority (a) to which any Credit Party or any of its
Subsidiaries is a party or (b) which has as the subject thereof any assets owned
by any Credit Party or any of its Subsidiaries, except, as would not reasonably
be expected to have a Material Adverse Effect.  There are no current or, to the
knowledge of any Credit Party, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which any Credit Party or any
of its Subsidiaries or any of their assets is subject, except, as would not
reasonably be expected to have a Material Adverse Effect.
 
(i)          Each Credit Party has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by each of the
Loan Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.  Each Credit Parties’ execution and delivery of each
of the Loan Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Notes and the reservation for issuance and the 
subsequent issuance of the Conversion Shares upon exercise of the Conversion
Notes) have been duly authorized by all necessary action on the part each Credit
Party, and no further action is required by any Credit Party, its directors or
its stockholders in connection therewith other than in connection with the
Required Approvals (as defined below). Each of the Loan Documents to which it is
 
 
17

--------------------------------------------------------------------------------

 
 
a party has been (or upon delivery will have been) duly executed by each Credit
Party and each of its Subsidiaries and is, or when delivered by each Credit
Party and each of its Subsidiaries a party thereto, in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of such Credit
Party and its Subsidiaries party thereto enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, examinership, moratorium, liquidation or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application. The
execution, delivery and performance of the Loan Documents by the Credit Parties
and their Subsidiaries and the consummation of the transactions therein
contemplated (including, but not limited to, the delivery of the Conversion
Notes and the reservation for issuance and subsequent issuance of the Conversion
Shares) will not (A) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien (other than pursuant to the Loan Documents)
upon any assets of any Credit Party or any of its Subsidiaries pursuant to, any
agreement to which any Credit Party or any of its Subsidiaries is a party or by
which any Credit Party or any of its Subsidiaries are bound or to which any of
the assets of any Credit Party or any of its Subsidiaries is subject, (B) result
in any violation of or conflict with the provisions of the Organizational
Documents or (C) result in the violation of any Applicable Law or (D) result in
the violation of any judgment, order, rule, regulation or decree of any
Governmental Authority.  No consent, approval, authorization or order of, or
registration or filing with any Governmental Authority is required for the
execution, delivery and performance of any of the Loan Documents or for the
consummation by any Credit Party and any of its Subsidiaries of the transactions
contemplated thereby except for such registrations and filings in connection
with (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Markets for the issuance and sale of the
Securities and the listing of the Conversion Shares for trading or quotation, as
the case may be, thereon in the time and manner required thereby, (v) filings
contemplated by the Security Documents and (vi) those that are required to be
obtained in connection with the Transactions or that have been made or obtained
prior to the Initial Funding Date (the “Required Approvals”).
 
 
18

--------------------------------------------------------------------------------

 
 
(j)          As of their respective filing dates, or to the extent corrected by
a subsequent restatement, the SEC Reports filed by any Credit Party comply in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  No Credit Party
has ever been an issuer subject to Rule 144(i) under the Securities Act.  Each
of the Material Contracts to which any Credit Party is a party or to which the
property or assets of any Credit Party are subject will be filed as an exhibit
to the SEC Reports.
 
(k)          Other than the actions required under the Registration Rights
Agreement with respect to the Registration Statement or with respect to the
Transactions, no Authorization is required for (i) the execution and delivery of
this Agreement, the other Loan Documents, or (ii) the consummation of the
transactions contemplated hereby and thereby.
 
(l)          Each Credit Party and each of its Subsidiaries holds, and is
operating in good standing (where applicable) and in compliance in all material
respects with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders of any Governmental Authority
(collectively, “Necessary Documents”) required for the conduct of its business
and all Necessary Documents are valid and in full force and effect; and neither
any Credit Party nor any of its Subsidiaries has received written notice of any
revocation or modification of any of the Necessary Documents and neither any
Credit Party nor any of its Subsidiaries has any reason to believe that any of
the Necessary Documents will not be renewed in the ordinary course of business,
and each Credit Party and each of its Subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees applicable to the conduct of its business.
 
(m)          Each Credit Party and each of its Subsidiaries have good and
marketable title to all of their assets free and clear of all Liens except
Permitted Liens.  The property held under lease by each Credit Party and each of
its Subsidiaries is held under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of any Credit Party or any
of its Subsidiaries.
 
(n)          Except as set forth on Schedule 3.1(n), each Credit Party and each
of its Subsidiaries own or have the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property (as defined below) that is necessary for the
conduct of their business as currently conducted and the manufacture,
importation and sale of products being developed by such Credit Party or any of
its Subsidiaries (the “IP”).  The IP that is registered with or issued by a
Governmental Authority is valid and enforceable; there is no outstanding,
pending, or threatened action, suit, other proceeding or claim by any third
person challenging or contesting the validity, scope, use, ownership,
enforceability, or other rights of any Credit Party or any of its Subsidiaries
in or to any IP and neither any Credit Party nor any of its Subsidiaries has
received any written notice regarding, any such action, suit, or other
proceeding.  Neither any Credit Party nor any of its Subsidiaries has infringed
or misappropriated any material rights of others.  There is no pending or
threatened action, suit, other proceeding or claim by others that any Credit
Party or any of its Subsidiaries infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and neither any
Credit Party nor any of its Subsidiaries has received any written notice
regarding, any such action, suit, other proceeding or claim.  Except as set
forth on Schedule 3.1(n), neither any Credit Party nor any of its Subsidiaries
is a party to or bound by any options, licenses, or agreements with respect to
IP other than licenses for computer software acquired in the ordinary course of
business.  The term “Intellectual Property” as used herein means (i) all
patents, patent applications, patent disclosures and inventions (whether
patentable or unpatentable and whether or not reduced to practice), (ii) all
trademarks, service marks, trade dress, trade names, slogans, logos, and
corporate names and Internet domain names, together with all of the goodwill
associated with each of the foregoing, (iii) copyrights, copyrightable works,
and licenses, (iv) registrations and applications for registration for any of
the foregoing, (v) computer software (including but not limited to source code
and object code), data, databases, and documentation thereof, (vi) trade secrets
and other confidential information, (vii) other intellectual property, and
(viii) copies and tangible embodiments of the foregoing (in whatever form and
medium).
 
 
19

--------------------------------------------------------------------------------

 
 
(o)          Neither any Credit Party nor any of its Subsidiaries is in
violation of the Organizational Documents, or in breach of or otherwise in
default under, and no event has occurred which, with notice or lapse of time or
both, would constitute such breach or other default in the performance of any
agreement or condition contained in any agreement under which it may be bound,
or to which any of its assets is subject.
 
(p)          All federal, state, local and foreign income and franchise and
other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliates have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes, assessments and other governmental
charges and impositions reflected therein and all other material Taxes,
assessments and other governmental charges otherwise due and payable have been
paid prior to the date on which any liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP or other
applicable accounting principles, standards and procedures that such Tax
Affiliate uses to compile its financial statements.  As of the Agreement Date,
no Tax Return is under audit or examination by any Governmental Authority, and
no Tax Affiliate has received written notice from any Governmental Authority of
any audit or examination or any assertion of any material claim for Taxes.  No
Credit Party may be a party to any transaction which it is aware or ought
reasonably to be aware requires a notification by that Credit Party under
Chapter 3 of Part 33 of the Taxes Consolidation Act, 1997 of Ireland (Mandatory
disclosure of certain transactions) and no Credit Party may enter into any tax
arrangements which it is aware or ought reasonably to be aware constitutes a
“tax avoidance transaction” for the purposes of Chapter 2 of Part 33 of the
Taxes Consolidation Act, 1997 of Ireland without the prior written consent of
the Lenders (acting reasonably).
 
 
20

--------------------------------------------------------------------------------

 
 
(q)          Other than as set forth in Schedule 3.1(q) neither any Credit Party
nor any of its Subsidiaries has granted rights to market or sell its products or
services to any other Person, and are not bound by any agreement that affects
the exclusive right of any Credit Party or any of its Subsidiaries to develop,
license, market or sell its products or services, in each case including rights
relating to products under development by any Credit Party or any of its
Subsidiaries.
 
(r)          Each Credit Party and each of its Subsidiaries:  (A) at all times
has complied in all materials respects with all Applicable Laws; (B) has not
received any warning letter or other correspondence or notice from any
Governmental Authority alleging or asserting material noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto reasonably
required in connection with the business of any Credit Party or any of its
Subsidiaries by any Applicable Laws (together, the “Authorizations”); (C)
possesses and complies with the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and has no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as reasonably required by any
Applicable Laws or Authorizations.
 
(s)          Each of Pozen and Tribute maintains or, in the case of Parent, as
of the Initial Funding Date will maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
 
21

--------------------------------------------------------------------------------

 
 
(t)          (i) To the knowledge of each Credit Party, no “prohibited
transaction” as defined under Section 406 of ERISA or Section 4975 of the Code
that is not exempt under ERISA Section 408 or Section 4975 of the Code, under
any applicable regulations and published interpretations thereunder or under any
applicable prohibited transaction, individual or class exemption issued by the
Department of Labor, has occurred with respect to any Employee Benefit Plan,
except for such transactions as would not have a Material Adverse Effect, (ii)
at no time within the last seven (7) years has any Credit Party or any ERISA
Affiliate maintained, sponsored, participated in, contributed to or has or had
any liability or obligation in respect of any Employee Benefit Plan subject to
Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which any Credit Party or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee
Benefit Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no event has occurred (including a “reportable
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject any Credit Party or any ERISA Affiliate to any tax, fine,
lien, penalty or liability imposed by ERISA, the Code or other applicable law,
except for any such tax, fine, lien, penalty or liability that would not,
individually or in the aggregate, have a Material Adverse Effect, (vi) no Credit
Party maintains any Foreign Benefit Plan, (vii) no Credit Party has any
obligations under any collective bargaining agreement.  As used in this
clause (t), “Employee Benefit Plan” means any material “employee benefit plan”
within the meaning of Section 3(3) of ERISA, and all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (A) any current
or former employee, director or independent contractor of any Credit Party or
any of its Subsidiaries has any present or future right to benefits and which
are contributed to, sponsored by or maintained by any Credit Party or any of its
respective Subsidiaries or (B) no Credit Party nor any of its Subsidiaries has
had or has any present or future obligation or liability on behalf of any such
employee, director or independent contractor; “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; “ERISA Affiliate” means any
member of any Credit Party’s controlled group as defined in Code Section 414
(b), (c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
mandated by a government other than the United States of America is subject to
the laws or a jurisdiction outside of the United States.
 
 
22

--------------------------------------------------------------------------------

 
 
(u)          Each Credit Party’s Subsidiaries are set forth in Schedule 3.1(u).
 
(v)          All of the issued and outstanding shares of capital stock of each
Credit Party are duly authorized and validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state and
foreign securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities that
have not been waived in writing; the Conversion Notes and Conversion Shares have
been duly authorized and, and the Conversion Shares, when issued and delivered
in accordance with the terms of the Conversion Notes will have been validly
issued and will be fully paid.  Parent has reserved from its duly authorized
capital stock a sufficient number of Common Shares to issue the Conversion
Shares, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Loan Documents or imposed by
applicable securities laws and except for those created by the
Lenders.  Assuming the accuracy of the representations and warranties of the
Lender in this Agreement, the Securities will be issued in compliance with all
applicable federal and state securities laws.  Parent shall, so long as any of
the Conversion Notes are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Conversion Notes, the number of
Common Shares issuable upon such conversion and/or exercise (without taking into
account any limitations on the conversion of the Conversion Notes as set forth
therein).  There are no preemptive rights or other rights to subscribe for or to
purchase, or any restriction upon the voting or transfer of any Common Shares
pursuant to Parent’s Organizational Documents or any agreement to which Parent
or any of its Subsidiaries is a party or by which Parent or any of its
Subsidiaries is bound and all of the foregoing rights have been fully waived in
respect of the issuance of the Notes and the Conversion Shares.  Upon completion
of the Transactions, Parent’s outstanding shares of capital stock, options and
warrants as set forth in Schedule 3.1(v) to this Agreement is accurate, and
there are no other (i) except as set forth in such Schedule, options issuable or
issued under Parent’s option plans, or (ii) any other options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
Parent or any Subsidiary of Parent any shares of the capital stock of Parent or
any Subsidiary of Parent.
 
 
23

--------------------------------------------------------------------------------

 
 
(w)          The issuance of the Notes and the Conversion Shares will not
obligate Parent to issue Common Shares or other securities to any Person (other
than the Lenders) and will not result in a right of any holder of Parent
securities to adjust the exercise, conversion, exchange or reset price or other
right under any of such securities.  There are no stockholders’ agreements,
voting agreements or other similar agreements with respect to the Borrower’s
capital stock to which Parent is a party or, to Parent’s knowledge, between or
among any of Parent’s stockholders.
 
(x)          Assuming the accuracy of the representations and warranties of the
Lenders set forth in Section 3.3 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities and the
Acquisition Notes by the Borrower or the Parent, as applicable, to the Lenders
under the Loan Documents.  The issuance and sale of the Securities and the
Acquisition Notes hereunder complies and will comply in all material respect
with and does not and will not contravene the rules and regulations of the
Principal Trading Markets.
 
(y)          Neither Parent nor Borrower are, and immediately after issuance of
any Notes will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  Parent and Borrower shall conduct
their business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
(z)          Other than the Lenders or pursuant to the Transactions, no Person
has any right to cause Parent to effect the registration under the Securities
Act of any securities of Parent other than those securities which are currently
registered on an effective registration statement on file with the Commission.
 
(aa)          From and after the Initial Funding Date, Parent’s Common Shares
shall be registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
Parent shall not have taken any action designed to terminate the registration of
the Common Shares under the Exchange Act nor shall Parent have received any
notification that the Commission is contemplating terminating such
registration.  From and after the Initial Funding Date, Parent will be in
compliance with all listing and maintenance requirements of the Principal
Trading Markets.
 
(bb)          Neither Parent nor, to Parent’s knowledge, any person acting on
behalf of Parent, has offered or sold any of the Securities by any form of
general solicitation or general advertising.
 
 
24

--------------------------------------------------------------------------------

 
 
(cc)          Each Credit Party is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it. Each Credit Party other than Parent and Borrower has, and as of the Initial
Funding Date Parent shall have established disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
for it and designed such disclosure controls and procedures to ensure that
information required to be disclosed by it in the reports it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms. Each Credit
Party’s other than Borrower’s and Parent’s certifying officers have, and as of
the Initial Funding Date Parent’s certifying officers shall have evaluated the
effectiveness of the its disclosure controls and procedures as of the end of the
period covered by its most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). Each Credit Party presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in Parent’s internal control over
financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or are reasonably likely to materially affect, its internal
controls over financial reporting.
 
(dd)          In the case of a Credit Party incorporated in Ireland, for the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in Ireland and it
does not have an establishment (as that term is used in Article 2(h) of the
Regulation) outside of Ireland.
 
(ee)          The entry into by a Credit Party of the Transactions and the Loan
Documents and the performance of its obligations thereunder will not breach the
provisions of section 82 of the Companies Act 2014 of Ireland.
 
Section 3.2 Acknowledgment.  Each Credit Party acknowledges that it has made the
representations and warranties referred to in Section 3.1 with the intention of
persuading the Lenders to enter into the Loan Documents and that the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties, each of which shall survive the
execution of this Agreement until the Obligations are paid in full and each
representation or warranty related to the Conversion Shares shall be deemed to
be continuously made at all times until the Obligations are paid in full.
 
Section 3.3 Representations and Warranties of the Lenders.  Each Lender,
severally and not jointly, represents and warrants to Borrower and Parent as of
the Agreement Date that:
 
 
25

--------------------------------------------------------------------------------

 
 
(a) Such Lender is duly organized and validly existing under the laws of the
jurisdiction of its formation.
 
(b) Each Loan Document to which it is a party has been duly authorized, executed
and delivered by such Lender and constitutes the valid and legally binding
obligation of such Lender, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).
 
(c) Such Lender has full power and authority to make the Loans and to enter into
and perform its other obligations under each of the Loan Documents and carry out
the other transactions contemplated thereby.
 
(d) Each of the Conversion Notes and Conversion Shares to be received by such
Lender hereunder will be acquired for such Lender’s own account, and not with a
view to the resale or distribution of any part thereof in violation of the
Securities Act, except pursuant to sales registered or exempted under the
Securities Act, and such Lender has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Lender’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws.  Nothing contained herein
shall be deemed a representation or warranty by such Lender to hold the
Securities for any period of time and such Lender reserves the right to dispose
of the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.
 
(e) Such Lender can bear the economic risk and complete loss of its investment
in the Securities and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
contemplated hereby.
 
(f) Such Lender understands that the Securities are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from Parent in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.
 
(g) Such Lender is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act.
 
ARTICLE 4

 
CONDITIONS OF DISBURSEMENT OF LOANS
 
Section 4.1 Conditions to the Disbursement of Loans.  The obligation of the
Lenders to make the Initial Loans shall be subject to the fulfillment of the
following conditions:
 
 
26

--------------------------------------------------------------------------------

 
 
(a) The Lenders shall have received sufficient copies of each Loan Document
originally executed and delivered by each Credit Party and its Subsidiaries
party thereto for each Lender;
 
(b) The Lenders shall have received (i) sufficient copies of each Organization
Document executed and delivered by each Credit Party and its Subsidiaries, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, for each Lender, each dated the Initial
Funding Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Loan Documents to
which it is a party; (iii) resolutions of the board of directors or other
governing body of each Credit Party and its Subsidiaries approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound , certified as of the Initial Funding Date by an authorized officer as
being in full force and effect without modification or amendment; (iv) a good
standing certificate (or appropriate comparable confirmation in the relevant
jurisdiction) from the applicable Governmental Authority of each Credit Party
and each of its Subsidiary’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, and (v) such other documents as
Lenders may reasonably request;
 
(c) Each Credit Party and each of its Subsidiaries shall have obtained all
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Arrangement Agreement, Loan Documents and the Equity Agreement and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Lenders.  All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Arrangement Agreement, Loan Documents or the
Equity Agreement or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired;
 
(d) Lenders shall have received evidence of the compliance by Parent and its
Subsidiaries  of their obligations under the Security Documents (including,
without limitation, their obligations to authorize or execute, as the case may
be, and deliver UCC financing statements or equivalent foreign filings,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein and a duly
executed authorization to pre-file UCC-1 financing statements or foreign
equivalents), together with other documents as may be necessary to perfect the
security interests purported to be created by the Security Documents;
 
(e)  Lenders shall have received opinions of counsel with respect to the
creation and perfection of the security interests in favor of Lenders in such
Collateral and such other matters governed by the laws of each jurisdiction in
which Parent or any Subsidiary or any Collateral is located as Lenders may
reasonably request, in each case in form and substance reasonably satisfactory
to Lenders;
 
 
27

--------------------------------------------------------------------------------

 
 
(f) Lenders shall have received a certificate from Parent and each Subsidiary’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to the Security Documents is in full force
and effect, together with endorsements naming the Lenders as additional insured
and loss payee thereunder;
 
(g) Lenders  shall have received originally executed copies of the favorable
written opinions of counsel for Parent and its Subsidiaries as to such matters
as Lenders may reasonably request and otherwise in form and substance reasonably
satisfactory to Lenders;
 
(h) No Default or Event of Default shall have occurred;
 
(i) All of the representations and warranties set forth in Section 3.1 shall be
true and correct as if made on the Initial Funding Date;
 
(j) The Disbursement Condition shall have been satisfied;
 
(k) The Common Shares shall have been listed on the Trading Market;
 
(l) All conditions precedent to the Transactions set forth in the Equity
Agreement and Arrangement Agreement shall have been satisfied and the
Transactions shall have been completed;
 
(m) No Material Adverse Effect shall have occurred; and
 
(n) Each of the Employment Agreements shall have been executed and shall be in
full force and effect.
 
(o)           The Indebtedness of Tribute to SWK Funding LLC and any
Indebtedness incurred by Tribute to fund the acquisition referred to in Schedule
3.1(f) (unless provided by Lenders or their Affiliates) shall be repaid in full
out of the proceeds of the Initial Loans and Acquisition Loans on the Initial
Funding Date (or shall have been otherwise repaid) and all Liens securing such
Indebtedness released.
 
Section 4.2 Condition to the Disbursement of Acquisition Loans.  The obligation
of the Lenders to make an Acquisition Loan shall be subject to the fulfillment
of the following conditions:
 
(a)           Lenders shall have received an Acquisition Loan Request and a
certification by an authorized officer of Borrower that the proposed acquisition
is a Permitted Acquisition;
 
(b)           Lenders shall have received Acquisition Notes executed by Borrower
in the aggregate principal amount of the Acquisition Loan;
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           All conditions precedent to the closing of the Permitted
Acquisition shall have been satisfied except for the funding of the purchase
price with the proceeds of such Acquisition Loan;
 
(d)           No Default or Event of Default shall have occurred or would be
created by such Permitted Acquisition and
 
(e)           All of the representations and warranties in Section 3.1 shall be
true and correct as if made on the date of funding of each such Acquisition
Loan.
 
ARTICLE 5

 
PARTICULAR COVENANTS AND EVENTS OF DEFAULT
 
Section 5.1 Affirmative Covenants.  Unless the Required Lenders shall otherwise
agree:
 
(i)           Parent shall and shall cause its Subsidiaries to maintain their
existence and qualify and remain qualified to do their business as currently
conducted, except for any merger or dissolution of a Subsidiary in accordance
with Section 5.2(i) or where the failure to maintain such qualification would
not reasonably be expected to have a Material Adverse Effect.
 
(ii)           Parent shall and shall cause its Subsidiaries to comply in all
material respects with all Applicable Laws.
 
(iii)           Parent shall obtain and shall cause its Subsidiaries to make and
keep in full force and effect all Authorizations.
 
(iv)           Parent shall promptly notify the Lenders of the occurrence of (i)
any Default or Event of Default and (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened against Parent or any of its Subsidiaries concurrently with any
public disclosure of any such event, and (iii) each event which, at the giving
of notice, lapse of time, determination of materiality or fulfillment of any
other applicable condition (or any combination of the foregoing), would
constitute an event of default (however described) under any Loan Document.
 
(v)           Each Credit Party will timely file with the SEC (subject to
appropriate extensions made under Rule 12b-25 of the Exchange Act) any annual
reports, quarterly reports and other periodic reports required to be filed
pursuant to Section 13 or 15(d) of the Exchange Act (“SEC Reports”).
 
(vi)           Parent shall, so long as any of the Conversion Notes are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued capital stock, solely for the purpose of effecting the
conversion of the Conversion Notes, the number of Common Shares issuable upon
such conversion (without taking into account any limitations on the conversion
of the Notes as set forth therein).
 
 
29

--------------------------------------------------------------------------------

 
 
(vii)           For so long as a Lender owns Notes or Common Shares, upon the
request of such Lender Borrower shall furnish any information reasonably
requested by such Lender (and not generally available by reference to Parent’s
publicly available SEC filings) to confirm whether or not Borrower is a passive
foreign investment company (“PFIC”) under the Code; provided, however, that
Parent shall not be obligated to furnish any information that it has not already
publicly disclosed.  In addition, for each taxable year of Borrower during any
portion of which the Notes are outstanding or any Lender holds Common Shares,
Borrower shall make due inquiry of its tax advisors on an annual basis regarding
its status as a PFIC and, if Borrower’s tax advisors determine that Borrower
became a PFIC for any such taxable year, shall notify each Lender in writing, of
the determination that Borrower has become a PFIC for such taxable year by no
later than 75 days following the close of such taxable year.  With respect to
(a) any taxable year in respect of which Borrower was determined to be a PFIC
and (b) each subsequent taxable year during any part of which the Notes are
outstanding or any Lender holds Common Shares, the Borrower shall promptly
provide each Lender with all information that is required by a United States
person holding Common Shares in order to make a valid election to treat the
Borrower as a “qualified electing fund” for the purposes of the Code, including
a “PFIC Annual Information Statement” as described in Treasury Regulation
section 1.1295-(1)(g)(1) (or any successor Treasury Regulation) and all
representations and statements required by such Statement, and will take any
other steps necessary to facilitate such election.  The Borrower understands and
agrees that time is of the essence in complying with the foregoing deadlines,
and that any failure by the Borrower to so comply will be materially adverse to
each Lender.  Each Lender shall promptly respond to any written inquiry from the
Borrower requesting the Lender to inform the Borrower whether it owns any Common
Shares.
 
(viii)           In the event that any Person becomes a Subsidiary of Parent,
Parent shall (a) concurrently with such Person becoming a Subsidiary cause such
Subsidiary to become a Guarantor hereunder and a Grantor under the Security
Agreement, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are necessary to grant and to perfect a first priority Lien in
favor of Lenders in any assets owned by such Person and in all equity interests
of Parent in such Subsidiary.
 
(ix)           Parent shall, in respect of itself and each Subsidiary
incorporated in Ireland: (a) deliver to the Lenders at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to Parent), actuarial reports in relation to all pension schemes
mentioned in all pension schemes operated by or maintained for the benefit of
such entities and/or any of their employees; (b) promptly notify the Lenders of
any material change in the rate of contributions to any pension schemes operated
by or maintained for the benefit of such entities and/or any of their employees
paid or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise); (c) ensure that no action is taken or omission
is made by an such entity in relation to any defined benefit pension scheme
which has or is reasonably likely to have a Material Adverse Effect; and (d)
promptly notify the Lenders of any obligation on the trustees of any
occupational pension scheme to which the Pension Act, 1990 of Ireland applies to
submit to the Pensions Board established under that Act a funding proposal under
section 49 of the Pensions Act, 1990 of Ireland.
 
(x)           Borrower shall comply in all respects with Section 82 of the
Companies Act 2014 of Ireland and any equivalent legislation in other
jurisdictions including, without limitation, in relation to the execution of the
Loan Documents, the entry into of the Transactions and the payment of amounts
due under this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
Notwithstanding anything set forth in the definition of Permitted Acquisition or
elsewhere in this Agreement to the contrary, if any notice or information
required to be furnished contains material non-public information (any such
notice or information, a “Public Notice”), the Borrower, instead of delivering
such Public Notice to all the Lenders shall promptly deliver such Public Notice
to each Lender that is not a Restricted Lender and promptly notify each
Restricted Lender in writing or orally that Borrower desires to deliver to such
Restricted Lender a Public Notice.  Within five Business Days of receipt of such
notification the Restricted Lender may either (i) refuse the delivery of such
Public Notice, in which case Borrower’s obligations with respect to such Public
Notice and such Restricted Lender shall be deemed satisfied, or (ii) enter into
good faith negotiations with the Parent to agree the time period within which
the Borrower will make the material non-public information contained in such
Pubic Notice publicly available by including such information in a filing with
the SEC.  If Borrower and such Restricted Lender agree on such time period, the
Borrower shall promptly deliver to such Restricted Lender such Public Notice and
shall cause Parent to include the applicable material non-public information in
a public filing with the SEC within such agreed to time period.  The failure to
agree on such time period will be deemed to satisfy Borrower’s obligations with
respect to such Public Notice and such Restricted Lender.
 
Section 5.2 Negative Covenants. Unless the Required Lenders shall otherwise
agree:
 
(i) Parent shall not and shall not permit any Subsidiary to (a) liquidate, or be
wound up provided that a Subsidiary may merge into Parent or any other
Subsidiary, or (b) enter into any merger, consolidation or reorganization,
unless (x) Parent or a Subsidiary is the surviving corporation or, (y) subject
to Section 5.3 and the terms of the Notes, if the survivor is a Person other
than Parent or a Subsidiary, such Person assumes the Obligations of Borrower
under this Agreement and the other Loan Documents.  Parent shall not establish
any Subsidiary unless such Subsidiary executes and delivers to the Lenders, a
Guaranty and the Security Documents in form acceptable to the Lenders and takes
all steps necessary to create and perfect a first priority Lien in favor of
Lenders on all of its assets and Parent takes all steps necessary to create and
perfect a first priority Lien in favor of Lenders in all equity interests in
such Subsidiary;
 
(ii) Parent shall not and shall not permit any Subsidiary to (i) enter into any
partnership, joint venture, syndicate, pool, profit-sharing or royalty agreement
or other combination, or engage in any transaction with an Affiliate (other than
a Subsidiary), whereby its income or profits are or might be, shared with
another Person (other than a Subsidiary), (ii) enter into any management
contract or similar agreement whereby a substantial part of its business is
managed by another Person; or (iii) make any cash dividend or distribute, or
permit the dividend or distribution of, any of its assets, including its
intangibles, to any of its shareholders in such capacity or its Affiliates
(other than a Subsidiary) (except for distributions in which Lenders
participate  pursuant to the provisions of the Notes); provided, however, that
Parent or any Subsidiary may enter into Excluded Transactions;
 
(iii) Parent shall not and shall not permit any Subsidiary to (a) create, incur
or suffer any Lien upon any of its assets, except Permitted Liens, or (b)
assign, sell, transfer or otherwise dispose of, any Loan Document or its rights
and obligations thereunder;
 
 
31

--------------------------------------------------------------------------------

 
 
(iv) Parent shall not and shall not permit any Subsidiary to create, incur,
assume, guarantee or be liable with respect to any Indebtedness, except for
Permitted Indebtedness;
 
(v) Parent shall not and shall not permit any Subsidiary to acquire any assets
(a) (other than Permitted Acquisitions (after disregarding, solely for purposes
of this Section 5.2(v), the requirements set forth in clause (vii) of the
definition of Permitted Acquisition) and (b) other than assets acquired in the
ordinary course of business, directly or indirectly, in one or more related
transactions, for a consideration, in cash or other property (valued at its fair
market value) not greater than $1,000,000;
 
(vi) Parent shall not and shall not permit any Subsidiary to sell or otherwise
transfer the products being developed or sold by Parent or any Subsidiary or any
material assets associated therewith, other than in Excluded Transactions; and
 
(vii) Parent shall not issue any equity securities (i) senior to its Common
Shares or (ii) convertible or exercisable for equity securities senior to its
Common Shares.
 
Section 5.3 Major Transaction.  The Borrower shall give the Lenders notice of a
Major Transaction at least thirty (30) days prior to the consummation thereof
but in any event not later than five (5) business days following the first
public announcement thereof.  Each Lender, within the Major Transaction
Conversion Period (as defined in the Conversion Note), in the exercise of its
sole discretion, may deliver a notice to the Borrower (the “Put Notice”) that
either or both of the Conversion Notes and Acquisition Notes shall be due and
payable in cash (collectively, the “Major Transaction Payment”).  If any of the
Lenders deliver a Put Notice, then simultaneously with consummation of such
Major Transaction, the Borrower shall make such Major Transaction Payment to
each such Lender.  The Borrower shall not consummate any Major Transaction
without complying with the provisions of this Section 5.3.
 
Section 5.4 General Acceleration Provision upon Events of Default.  If one or
more of the events specified in this Section 5.4 shall have happened and be
continuing beyond the applicable cure period (each, an “Event of Default”), the
Required Lenders, by written notice to the Borrower (an “Acceleration Notice”),
may declare the principal of, and accrued and unpaid interest on, all of the
Notes or any part of any of them (together with any other amounts accrued or
payable under the Loan Documents) to be, and the same shall thereupon become,
immediately due and payable, without any further notice and without any
presentment, demand, or protest of any kind, all of which are hereby expressly
waived by the Borrower, and take any further action available at law or in
equity, including, without limitation, the sale of the Loan and all other rights
acquired in connection with the Loan:
 
(a) The Borrower shall have failed to make payment of (i) principal when due, or
(ii) interest or any other amounts due under the Notes or any other Obligations
within five (5) Business Days of their due date.
 
 
32

--------------------------------------------------------------------------------

 
 
(b) (i) Any Credit Party shall have failed to comply with the due observance or
performance of any covenant contained in this Agreement (other than the covenant
described in (a) above or as otherwise expressly provided in this Section 5.4)
or in the other Loan Documents and such default is not remedied by the Borrower
or waived by the Lenders within fifteen (15) days (inclusive of any extension
periods or cure periods contained in any such covenant or provided by Applicable
Laws) after the earlier of (A) receipt by any Credit Party of notice from the
Lenders of such default, or (B) actual knowledge of any Credit Party of such
default.
 
(c) Any representation or warranty made by any Credit Party or any of its
Subsidiaries in any Loan Document shall be incorrect, false or misleading in any
material respect (except to the extent that such representation or warranty is
qualified by reference to materiality or Material Adverse Effect, to which
extent it shall be incorrect, false or misleading in any respect) as of the date
it was made or deemed made.
 
(d) (i)  Any Credit Party or any of its Subsidiaries shall generally be unable
to pay its debts as such debts become due or be deemed to be unable to pay its
debts, or shall admit in writing its inability to pay its debts as they come due
or shall make a general assignment for the benefit of creditors; (ii) any Credit
Party or any of its Subsidiaries shall declare a moratorium on the payment of
its debts; (iii) the commencement by any Credit Party or any of its Subsidiaries
of proceedings to be adjudicated bankrupt or insolvent, or the consent by it to
the commencement of bankruptcy or insolvency proceedings against it, or the
filing by it of a petition or answer or consent seeking reorganization,
examinership, intervention or other similar relief under any applicable law, or
the consent by it to the filing of any such petition or to the appointment of an
intervenor, receiver, liquidator, assignee, trustee, sequestrator, examiner (or
other similar official) of all or substantially all of its assets; (iv) the
commencement against any Credit Party or any of its Subsidiaries of a proceeding
in any court of competent jurisdiction under any bankruptcy or other applicable
law (as now or hereafter in effect) seeking its liquidation, winding up,
dissolution, reorganization, examinership, arrangement, adjustment, or the
appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator, examiner (or other similar official), and any such proceeding
shall continue undismissed, or any order, judgment or decree approving or
ordering any of the foregoing shall continue unstayed or otherwise in effect,
for a period of forty five (45) days; (v) the making by any Credit Party or any
of its Subsidiaries of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.
 
(e) One or more judgments against any Credit Party or any Subsidiary or
attachments against any of their respective property, which in the aggregate
exceed $1,000,000 (net of any anticipated insurance proceeds), and such
judgment(s) remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days from the date of entry of such
judgment.
 
 
33

--------------------------------------------------------------------------------

 
 
(f) Any Authorization held by any Credit Party or any of its Subsidiaries shall
have been suspended, cancelled or revoked, and such suspension, cancellation or
revocation would reasonably be expected to have a Material Adverse Effect.
 
(g) Any Authorization necessary for the execution, delivery or performance of
any Loan Document or for the validity or enforceability of any of the
Obligations is not given or is withdrawn or ceases to remain in full force or
effect.
 
(h) There is a failure to perform under any agreement to which any Credit Party
is a party resulting in the acceleration by a third party of the maturity of any
Indebtedness in an amount in excess of $5,000,000.
 
(i) The validity of any Loan Document shall be contested by any Credit Party or
any Subsidiary, or any Applicable Law shall purport to render any material
provision of any Loan Document invalid or unenforceable or shall purport to
prevent or materially delay the performance or observance by any Credit Party of
the Obligations.
 
(j) The Common Shares of Parent cease to be listed on the Principal Trading
Markets or the Common Shares cease to be registered under Section 12 of the
Exchange Act.
 
(k) The occurrence of a Conversion Failure.
 
Section 5.5 Automatic Acceleration on Dissolution or
Bankruptcy.  Notwithstanding any other provisions of this Agreement, if an Event
of Default under Section 5.4(d) shall occur, the principal of the Notes
(together with any other amounts accrued or payable under this Agreement) shall
thereupon become immediately due and payable without any presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
Section 5.6 Recovery of Amounts Due.  If any amount payable hereunder is not
paid as and when due, the Borrower hereby authorizes the Lenders to proceed, to
the fullest extent permitted by applicable law, without prior notice, by right
of set-off, banker’s lien or counterclaim, against any moneys or other assets of
any Credit Party to the full extent of all amounts payable to the Lenders.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1 Notices.  Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a party.  The addresses
for such communications shall be:
 
 
34

--------------------------------------------------------------------------------

 
 
If to Credit Parties:
 
Aguono Limited
c/o POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, North Carolina
Fax:  (919) 490-5552
E-mail:  aadams@pozen.com
Attention:  Adrian Adams
 
With a copy to:
 
DLA Piper LLP (US)
51 John F. Kennedy Parkway
Short Hills, New Jersey  07078-2704
Fax:  (973) 520-2573
Email:  Andrew.gilbert@dlapiper.com
Attn:  Andrew Gilbert
 
With a copy (which shall not constitute notice) to:
 
Tribute
Tribute Pharmaceuticals Canada, Inc.
151 Steeles Ave. East
Milton, Ontario, Canada  L9T1Y1
Fax:  (519) 434-4382
Email:  rob.harris@tributepharma.com
Attn:  Robert Harris, President and Chief Executive Officer
 
If to the  Lenders:
 
Deerfield Management Company, L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Fax: (212) 599-3075
Email: dclark@deerfield.com
Attn: David J. Clark


With a copy to:
 
Katten Muchin Rosenman LLP
 
 
35

--------------------------------------------------------------------------------

 
 
575 Madison Avenue
New York, New York 10022
Fax:  (212) 940-8776
Email:  mark.fisher@kattenlaw.com
Attn:  Mark I. Fisher, Esq.
 
Section 6.2 Waiver of Notice.  Whenever any notice is required to be given to
the Lenders or the Borrower under any of the Loan Documents, a waiver thereof in
writing signed by the person or persons entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.
 
Section 6.3 Reimbursement of Legal and Other Expenses.  If any amount owing to
the Lenders under any Loan Document shall be collected through enforcement of
this Agreement, any Loan Document or restructuring of the Loan in the nature of
a work-out, settlement, negotiation, or any process of law, or shall be placed
in the hands of third Persons for collection, the Borrower shall pay (in
addition to all monies then due in respect of the Loan or otherwise payable
under any Loan Document) all reasonable and documented external attorneys’ and
other fees and out-of-pocket expenses incurred in respect of such collection.
 
Section 6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such State.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the State of Delaware.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  The
parties hereby waive all rights to a trial by jury.
 
Section 6.5 Successors and Assigns.  This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that (a) a Credit Party
may not assign or otherwise transfer all or any part of its rights under the
Loan Documents without the prior written consent of the Required Lenders, and
(b) a Lender may assign its Notes upon three (3) days prior notice to
Borrower.  Upon a Lender’s assignment of a Note such Lender shall provide notice
of the transfer to Borrower for recordation in the Register pursuant to Section
1.4.  Upon receipt of a notice of a transfer of an interest in a Note, Borrower
shall record the identity of the transferee and other relevant information in
the Register and the transferee shall (to the extent of the interests
transferred to such transferee) have all the rights and obligations of, and
shall be deemed, a Lender hereunder.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 6.6 Entire Agreement.  The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto.  The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.
 
Section 6.7 Severability.  If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 6.8 Counterparts.  This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.
 
Section 6.9 Survival.
 
(a) This Agreement and all agreements, representations and warranties made in
the Loan Documents, and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon by the other Parties and shall survive the execution and delivery of
this Agreement and the making of the Loan hereunder regardless of any
investigation made by any such other Party or on its behalf, and shall continue
in force until all amounts payable under the Loan Documents shall have been
fully paid in accordance with the provisions thereof, and the Lenders shall not
be deemed to have waived, by reason of making the Loans, any Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that the Lenders may have had notice or
knowledge of any such Event of Default or may have had notice or knowledge that
such representation or warranty was false or misleading at the time the Loans
were made.
 
(b) The obligations of the Borrower under Sections 1.4 and 2.6 and the
obligations of the Borrower and the Lenders under this Article 6 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof.
 
(c) Notwithstanding anything in this Agreement to the contrary, in the event
that the Arrangement Agreement is terminated prior to completion of the
transactions contemplated thereby, Tribute shall be released from all of its
obligations under this Agreement and this Agreement shall terminate as to
Tribute.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 6.10 No Waiver.  Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default.  All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.
 
Section 6.11 Indemnity.
 
(a) Each Credit Party (excluding Tribute prior to the closing of the
transactions contemplated by the Arrangement Agreement) shall, at all times,
indemnify and hold each Lender harmless (the “Indemnity”) and each of their
respective directors, partners, officers, employees, agents, counsel and
advisors (each, an “Indemnified Person”) in connection with any losses, claims
(including the reasonable attorneys’ fees incurred in defending against such
claims), damages, liabilities, penalties, or other expenses arising out of, or
relating to, the Loan Documents, the extension of credit hereunder or the Loans
or the use or intended use of the Loans, which an Indemnified Person may incur
or to which an Indemnified Person may become subject (each, a “Loss”).  The
Indemnity shall not apply to the extent that a court or arbitral tribunal of
competent jurisdiction issues a final judgment that such Loss resulted from the
gross negligence or willful misconduct of the Indemnified Person.  The Indemnity
is independent of and in addition to any other agreement of any Credit Party
under any Loan Document to pay any amount to the Lenders, and any exclusion of
any obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement. This Section 6.11 shall not apply with respect to Taxes (which are
governed by Section 2.6) other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.
 
(b) Promptly after receipt by an Indemnified Person under this Section 6.11 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Loss in respect thereof is to be made
against the indemnifying person under this Section 6.11, deliver to Borrower a
written notice of the commencement thereof, and Borrower shall have the right to
participate in, and, to the extent Borrower so desires, to assume control of the
defense thereof with counsel mutually satisfactory to Borrower and the
Indemnified Person, as the case may be.
 
(c) An Indemnified Person shall have the right to retain its own counsel with
the documented reasonable fees and out-of-pocket expenses to be paid by the
indemnifying person, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by such counsel of the Indemnified Person
and Borrower would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding.  Credit Parties shall pay for only one separate
legal counsel for the Indemnified Persons. The failure of an Indemnified Person
to deliver written notice to the Borrower within a reasonable time of the
commencement of any such action shall not relieve Credit Parties of any
liability to the Indemnified Person under this Section 6.11, except to the
extent that Credit Parties are actually prejudiced in its ability to defend such
action.  The indemnification required by this Section 6.11 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 6.12 No Usury.  The Loan Documents are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law.  If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loans, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loans, such
deemed excess shall be refunded to the Borrower.  All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loans until payment in full so that the deemed rate of interest
on account of the Loans is uniform throughout the term thereof.  The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.
 
Section 6.13 Several Obligations.  The obligations of the Lenders under the Loan
Documents shall be several and not joint.
 
Section 6.14 Further Assurances.  Each Credit Party covenants and agrees to take
all necessary action to consummate the transactions contemplated by this
Agreement and to fulfill all requirements to the Initial Loans set forth in
Section 4.1, including the execution and delivery of the Conversion Notes,
contemporaneous with the closing of the Transactions.  From time to time, the
Borrower shall perform any and all acts and execute and deliver to the Lenders
such additional documents as may be necessary or as requested by the Lenders to
carry out the purposes of any Loan Document or any or to preserve and protect
the Lenders’ rights as contemplated therein.
 
Section 6.15 Judgment Currency.  To the extent permitted by applicable law, the
obligations of any Credit Party in respect of any amount due under this
Agreement shall, notwithstanding any payment in any other currency (the “Other
Currency”) (whether pursuant to a judgment or otherwise), be discharged only to
the extent of the amount in the currency in which it is due (the “Agreed
Currency”) that Lenders may purchase with the sum paid in the Other Currency
(after any premium and costs of exchange) on the Business Day immediately after
the day on which Lender receives the payment.  If the amount in the Agreed
Currency that may be so purchased for any reason falls short of the amount
originally due, the Credit Parties shall pay all additional amounts, in the
Agreed Currency, as may be necessary to compensate for the shortfall.  Any
obligation of a Credit Party not discharged by that payment shall, to the extent
permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided in this Section 6.15, continue in full force
and effect.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 6.16 Amendment and Novation Further Assurances.  The Lenders agree to
cooperate with the Credit Parties and take such action as the Borrower may
reasonably request to effect prior to the completion of the Transactions, an
amendment and novation of the Loan Documents and an assumption of any Initial
Loans, Acquisition Loans, Acquisition Notes and Conversion Notes then in issue
such that:
 
(i) the Irish Finco becomes the issuer of the Conversion Notes and the
Acquisition Notes and the Borrower hereunder, in each case fully guaranteed by,
inter alia, the Parent;
 
(ii) the Acquisition Notes and the Conversion Notes (when assumed by, or issued
or re-issued, as applicable, by Irish Finco), are in a form capable of being
listed on a recognised stock exchange for the purposes of Section 64 of the
Irish Taxes Consolidation Act 1997;
 
(iii) the Conversion Notes as so amended and novated will include provision for
the Conversion Notes to be physically settled for Ordinary Shares of the Parent
or cash settled in an equivalent value amount at the election of the Parent
following an exchange election by the Lenders; and
 
(iv) the Parent shall guarantee the exchange issuance obligations of the Irish
Finco referred to in clause (iii) above.
 
Provided that:
 
(a) any such amendment, novation and assumption shall preserve the affirmative
and negative covenants of the Credit Parties and the economic benefit for the
Lenders of the provisions of this Agreement and the Acquisition Notes and
Conversion Notes as contemplated by this Agreement on the date hereof.
 
(b) the legal rights of the holders of the Acquisition Notes and Conversion
Notes (when assumed by, or issued or re-issued, as applicable, by Irish Finco)
shall be equivalent to those provided to the Lenders hereunder.
 
(c) a stock exchange which is a recognised stock exchange for the purposes of
Section 64 of the Irish Taxes Consolidation Act 1997 shall have confirmed that
it will admit the Acquisition Notes and Conversion Notes (when assumed by, or
issued or re-issued, as applicable, by Irish Finco) to listing.
 
 
40

--------------------------------------------------------------------------------

 
 
(d) Parent and Irish Finco shall have confirmed in writing to the Lenders that,
following such amendment, novation and assumption, and assuming the admission of
the Conversion Notes and the Acquisition Notes to listing, payments to the
Lenders under the Conversion Notes and the Acquisition Notes will not be subject
to Irish withholding tax.
 
The costs and expenses of such amendment and novation, including all costs
incurred by the Lenders in connection therewith, shall be the joint and several
obligation of the Credit Parties, regardless of whether an amendment and
novation occurs and shall be in addition to the obligation of the Credit Parties
pursuant to Section 2.7. The provisions of this Section 6.15 are without
prejudice to the obligations of the Credit Parties under Section 2.6.
 
Such amendment and novation shall be on terms reasonably acceptable to Lenders.
 
Should the amendment and novation of the Loan Documents and the listing of the
Conversion Notes and the Acquisition Notes not be consummated as described
above, the Loan Documents shall continue in full force and effect.
 
[SIGNATURE PAGE FOLLOWS]
 
 
41

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Lenders and the Credit Parties have caused this
Agreement to be duly executed as of the 8th day of June, 2015.
 
CREDIT PARTIES:
 
AGUONO LIMITED
 
By:/s/ William L.
Hodges                                                                
Name: William L. Hodges
Title: Director                     
 
POZEN INC.
 
By: /s/ Adrian Adams
Name: Adrian Adams
Title: Chief Executive Officer
 
TRIBUTE PHARMACEUTICALS CANADA INC.
 
By: /s/ Scott Langille
Name: Scott Langille
Title: Chief Financial Officer
   
LENDERS:
 
DEERFIELD PRIVATE DESIGN FUND III, L.P.
By: Deerfield Mgmt III, L.P., General Partner
By: J.E. Flynn Capital III, LLC, General Partner
 
By: /s/ David J. Clark
Name: David J. Clark
Title: Authorized Signatory
 
DEERFIELD INTERNATIONAL MASTER FUND, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
 
By: /s/ David J. Clark
Name: David J. Clark
Title: Authorized Signatory



 
42

--------------------------------------------------------------------------------

 
 
DEERFIELD PARTNERS, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
 
By: /s/ David J. Clark
Name: David J. Clark
Title: Authorized Signatory

 
 
43

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
LENDER
ALLOCATION OF LOANS, PREPAYMENTS*
Deerfield Private Design Fund III, L.P.
50%
Deerfield International Master Fund, L.P.
28%
Deerfield Partners, L.P.
22%

 
*  Lenders may, from time to time reallocate the percentages among themselves
without the consent of Credit Parties.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A-1
 
See Attached
 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A-2


See Attached
 

 



--------------------------------------------------------------------------------

 